Citation Nr: 0001966	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  91-50 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
psychosomatic low back pain prior to May 7, 1996, and in 
excess of 40 percent for lumbar myofascial pain syndrome from 
May 7, 1996, to November 7, 1996.

2.  Entitlement to a rating higher than 40 percent for lumbar 
myofascial pain syndrome after November 7, 1996.

3.  Entitlement to a rating higher than 50 percent for mood 
disorder secondary to low back pain after November 7, 1996.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney at 
Law



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1976 to March 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
denied an increased rating for disability then diagnosed as 
psychosomatic low back pain and rated as 10 percent 
disabling.  In April 1992, the Board remanded this matter to 
the RO to afford the veteran a VA examination.  In a March 
1994 decision, the Board denied an increased rating.  That 
decision was vacated by the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court).  In June 1996, 
the Board remanded the matter to the RO for conduct of a 
social and industrial survey and VA orthopedic and 
psychiatric examinations.

In its June 1996 Remand, the Board referred to the RO the 
issue of entitlement to a total disability rating for based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The veteran was awarded that benefit by 
the RO's April 1999 rating decision, effective from January 
13, 1998.  The claims folder contains no indication that the 
veteran has filed a notice of disagreement with the effective 
date assigned for TDIU.

In December 1999, the veteran submitted evidence to the Board 
in support of her claim for service connection for a right 
shoulder disorder.  That issue is referred to the RO for 
appropriate development.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's disability from 
psychosomatic low back pain was manifested by definite social 
and industrial impairment with reduced reliability and 
productivity and intermittent inability to perform 
occupational tasks due to symptoms of depressed mood, without 
symptoms such as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; more than mild 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  During the period from May 7, 1996 to November 7, 1996, 
the veteran's disability from lumbar myofascial pain syndrome 
was manifested by widespread musculoskeletal pain, with 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, and depression which were refractory to 
therapy.

3.  The veteran's disability from lumbar myofascial pain 
syndrome is currently manifested by complaints of generalized 
low back pain, limitation of motion of the lumbar spine, with 
frequent exacerabations of radiating pain to the right lower 
extremity, and with little intermittent relief.

4.  The veteran's disability from mood disorder secondary to 
low back pain is currently manifested by mood disturbance 
secondary to pain, but without such symptoms as suicidal 
ideation, obsessional rituals, illogical or irrelevant 
speech, near continuous panic or depression affecting her 
ability to function independently, impaired impulse control, 
special disorientation, neglect of personal appearance or 
hygiene, difficulty adapting to stress, or inability to 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
psychosomatic low back pain were not met prior to November 7, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9435 (1999).

2.  The criteria for a rating in excess of 40 percent for 
lumbar myofascial pain syndrome were not met during the 
period from May 7, 1996, to November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5025 (1999).

3.  The criteria for a rating in excess of 10 percent for 
mood disorder secondary to low back pain were not met prior 
to January 13, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9435 (1999).

4.  The criteria for a rating in excess of 50 percent for 
mood disorder secondary to low back pain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9435 (1999).

5.  The criteria for a rating of 60 percent for myofascial 
pain syndrome are met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for her service-connected disabilities 
from lumbar myofascial pain syndrome and mood disorder 
secondary to low back pain within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating), Shipwash v. Brown, 8 
Vet. App. 218 (1999) (when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).  
The Board is satisfied that all appropriate development has 
been accomplished and that VA has no further duty to assist 
the veteran in developing facts pertinent to this claim.  The 
veteran has not advised VA of the existence of additional 
evidence that may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation's or illnesses 
proportionate to the severity of the several grades of 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

This case presents a complex situation, as it arises from an 
appeal of a May 1991 rating decision that confirmed and 
continued a 10 percent disability evaluation, under 
Diagnostic Code 9505, for a service-connected disability 
diagnosed as psychosomatic low back pain.  The 10 percent 
rating had been in effect from March 1978 and had been 
assigned in a July 1978 rating decision that had granted 
service connection for this disability.  

Between the date of the June 1990 claim for an increased 
rating, which led to the May 1991 rating decision that was 
appealed, and the present, there have been several changes in 
the rating criteria that have affected the disability 
evaluations assigned for this disability.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

Effective from November 7, 1996, the criteria for rating 
mental disabilities were revised.  Prior to November 7, 1996, 
Note (4) following the General Rating Formula for 
Psychoneurotic Disorders provided that when two diagnoses, 
one organic and the other psychological or psychoneurotic, 
are presented covering the organic an psychiatric aspects of 
a single disability entity, only one percentage evaluation 
will be assigned under the appropriate diagnostic code 
determined by the rating board to represent the major degree 
of disability.  When the diagnosis of the same basic 
disability is changed from an organic one to one in the 
psychological or psychoneurotic categories, the condition 
will be rated under the new diagnosis.  38 C.F.R. § 4.132 
(1996).  Thus, prior to November 1996, only one rating could 
be assigned for the organic and psychiatric aspects of such 
disability.  This basic rule was continued in the revised 
rating schedule at 38 C.F.R. § 4.126(d) (1999), which 
provides that when a single disability has been diagnosed 
both as a physical condition and as a mental disorder, the 
rating agency shall evaluate it using a rating code that 
represents the dominate (more disabling) aspect of the 
condition.  Reference is made to 38 C.F.R. § 4.14, which is 
the general rule against pyramiding.

Beginning in November 1996, however, 






I.  Factual Background

Service medical records indicate that the veteran sought 
medical treatment on numerous occasions for back pain.  No 
objective clinical pathology could be identified for her 
musculoskeletal complaints.  She was discharged from the 
United States Navy with a diagnosis of low back pain, 
psychosomatic in origin.  The same diagnosis was reported 
after a March 1985 VA examination.  

VA outpatient treatment records indicate that in May 1990, X-
rays of the veteran lumbosacral spine showed no significant 
degenerative disease.  The disc spaces, vertebral alignment, 
pedicles, and sacroiliac joint were maintained.  There was no 
spondylolysis or spondylolisthesis.  During a VA 
rehabilitative medical examination in May 1990, the veteran's 
active range of motion in her trunk was within normal limits.  
During a VA outpatient examination in March 1991, the veteran 
had complaints of pain in her back, legs, and a shoulder.  
The examiner noted that the veteran was irritable and jumpy.  
She screamed of pain without any movement at the first onset 
of movement.  On examination, there was no localized 
tenderness in the dorsal or lumbosacral spine.  The examiner 
reported diagnoses of anxiety neurosis and chronic low back 
pain.  Private medical records show that the veteran was 
found to have a herniated disc at L4-5 in June 1992.  
Although she had subjective complaints of back pain, a lumbar 
myelogram showed no gross nerve root compression. 

The veteran underwent a VA psychiatric examination in June 
1992.  The examiner reported that he found no evidence of a 
psychiatric illness.  According to the  examiner, the veteran 
obviously had low back pain, but it was not severe enough to 
impair her functioning on a day to day basis or to prevent 
her from being gainfully employed.

During a VA orthopedic examination in August 1992, the 
veteran reported that she had continuous worsening of back 
pain which was constant and typically right sided.  She 
denied sensory or motor deficits but complained of 
generalized weakness throughout her back and right side.  On 
examination, the veteran had limited range of motion in her 
back.  Forward flexion was 85 degrees, backward extension was 
15 degrees, left lateral flexion was 20 degrees, right 
lateral flexion was 30 degrees.  Rotation was 60 degrees.  
The veteran complained of pain with all such movements.  On 
neurological examination, motor function was normal in the 
lower extremities.  Straight leg raising on the right 
produced back pain.  Sensory function was intact for light 
touch and pin prick.  Deep tendon reflexes were 2+ and 
symmetrical.  Gait was antalgic.  Palpation of the back 
revealed right sacroiliac region tenderness.  Among his 
diagnoses, the examiner reported lumbar strain, poorly 
responsive to previous treatment.  The examiner commented 
that it was possible that the correct diagnosis was 
psychosomatic low back pain, particularly since the veteran's 
symptoms were extremely diffuse and widespread and she had a 
nonfocal, normal neurological examination.  In addition, he 
noted that a lumbar myelogram did not show any pathology 
which could explain her symptomatology.

In treatment notes dated in September 1993, the veteran's 
private physician reported that the veteran's symptoms had 
worsened with symptoms of L5 radicular pain in the right leg.

However, a VA nerve conduction study conducted in January 
1994 showed no evidence of right lumbar or sacral 
radiculopathy.  In October 1994, the veteran underwent an 
examination to determine the need for a transdermal 
electronic nerve stimulation (TENS) unit.  The veteran 
reported having low back pain since 1978.  On examination, 
bilaterally straight leg raising produced mild low back pain 
at 80 degrees or more.  There were no trigger points, muscle 
spasm, or tenderness in the lumbosacral area.  Muscle 
strength in the lower extremities was grossly within normal 
limits.  Ankle jerk was 2+ bilaterally.  There was no sensory 
impairment to pinprick in the L5-S1 dermatome.  Lateral 
flexion and rotation of the lumbosacral spine were within 
normal limits.  An X-ray showed no lumbar spondylolysis.  The 
examiner reported an impression of low back pain by history.  
The examiner recommended back exercises and concluded that 
there was no indication of need for a TENS unit.

The veteran was hospitalized in March 1996 to undergo a 
computed tomography (CT) scan of her spine and electromyogram 
(EMG) and neuroconduction studies of the right lower 
extremity.  On examination, her back was slightly tender to 
touch at the lower lumbar spine and the right sacroiliac 
joint.  Deep tendon reflexes were active and symmetrical.  An 
X-ray of the lumbosacral spine showed mild scoliosis, concave 
to the right.  A CT scan showed minimal generalized disc 
bulging at L4-5 with impingement on the thecal sac at the 
midline posteriority.  EMG and neuroconduction studies showed 
no radiculopathy or polyneuropathy.  The pertinent diagnosis 
was low back pain due to degenerative joint disease of the 
lumbosacral spine.

During a VA examination in August 1996, the veteran 
complained of back pain with occasional pain into her right 
hip and leg, and diffuse weakness in her lower extremities.  
On examination, she had good forward flexion of the back to 
80 degrees.  Backward extension was 10 degrees.  Right and 
left lateral bending was 30 degrees.  Straight leg raising 
maneuver was described as negative, eliciting low back pain.  
Motor examination revealed 4+/5 throughout with a severe give 
way component.  Sensation was intact.  Deep tendon reflexes 
were 2+ and symmetrical.  The reported diagnosis was lumbar 
myofascial pain syndrome.  The examiner commented that there 
was a psychosomatic component to the veteran's pain, as the 
severity of her complaints seemed extremely disproportionate 
to her findings.  A contemporaneously dated report of a VA 
psychiatric examination contains a diagnosis of mild 
dysthymia secondary to financial problems and pain.

II.  Rating History

The veteran was granted service connection for psychosomatic 
low back pain by a July 1978 rating decision.  The associated 
disability was rated 10 percent disabling pursuant to 
Diagnostic Code 9505.  The 10 percent rating was continued by 
a May 1985 rating decision.

In its March 1994 decision, the Board rated the disability 
associated with the veteran's low back disorder based on the 
"organic portion" of the veteran's disability pursuant to 
regulations then in effect which provided that when two 
diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation would be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  38 C.F.R. § 4.132 (1996).  
The Board concluded that the criteria for a rating in excess 
of 10 percent were not met.  After the Board's decision was 
vacated by the Court, the Board remanded the matter to the 
RO.  In September 1996, the RO awarded an increased rating of 
30 percent, effective from the date of receipt of the 
veteran's claim in June 1990.  As the regulation which 
precluded separate ratings for the organic and 
neuropsychiatric aspects of the same disability entity has 
been abrogated, in its April 1999 rating decision, the RO 
awarded separate ratings, as follow:  Lumbar myofascial pain 
syndrome (previously evaluated as low back pain of 
psychosomatic origin), rated 30 percent from June 5, 1990, 
and 40 percent from May 7, 1996, and; mood disorder secondary 
to low back pain (previously diagnosed as dysthymia), rated 
10 percent disabling from November 7, 1996 (the effective 
date of the revised regulations for the rating of 
neuropsychiatric disorders) and 50 percent from January 13, 
1998.  The propriety of the rating of the veteran's service-
connected disability prior to November 7, 1996, is considered 
in the following section of this decision.

III.  Rating prior to November 7, 1996

In light of the foregoing rating history, the Board must 
determine the propriety of the rating assigned prior to 
November 7, 1996, based on a determination of whether the 
rating of the organic component of the veteran's disability 
is more or less than the rating for the neuropsychiatric 
component of the same disability entity.

The rating for the veteran's back disability, diagnosed as 
psychosomatic low back pain, was 30 percent, effective from 
the date of receipt of her June 1990 claim and continuing 
until May 7, 1996.  The 30 percent rating was assigned by the 
RO utilizing former Diagnostic Code 9505 and the General 
Rating Formula for Psychoneurotic Disorders, Under that 
diagnostic code, psychological factors affecting 
musculoskeletal condition were rated 100 percent disabling 
when, by reason of psychoneurotic symptoms, the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or when the affected 
individual is demonstrably unable to obtain or retain 
employment.  The Court, in Johnson v. Brown, 7 Vet. App. 95 
(1994), held that these criteria for a 100 percent rating are 
each an independent basis for granting a 100 percent rating.  
A 70 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment to obtain or retain employment.  A 50 
percent evaluation will be assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired or where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 30 percent rating is assigned where 
there is definite impairment of the ability to establish or 
maintain effective and wholesome relationships with people, 
or where the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).  In a precedent opinion 
dated November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93) (Nov. 9, 1993), 57 Fed.Reg 4753 (1994). 

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).


After review of the entire, the Board finds that neither the 
former or the revised rating criteria are more favorable to 
the veteran, as application of either criteria would not 
result in a rating in excess of the ratings which were in 
effect during the period from June 1990 to November 1996.  
The veteran did not have more than "definite," that is, 
more than moderately large social or industrial impairment 
due to psychoneurotic symptoms prior to November 7, 1996.  
Nor did she have symptoms such as flattened affect, speech 
disturbances, panic attacks, intellectual deficiencies, 
impairment of memory, judgment, or thinking, or more than 
mild mood disturbances.  When she was examined by a 
psychiatrist in June 1992, the veteran was found to have no 
psychiatric illness.  She was briefly treated as an 
outpatient for depression associated with chronic from 
September to November 1994.  When she was interviewed by a VA 
social worker in August 1996, she was cordial, open, and 
cooperative.  She was not anxious or depressed, and showed no 
obvious evidence of psychiatric dysfunction.  She was 
apparently close to her family, including her brothers, 
daughter, and grandchildren.  She regularly attended church.  
She did not attribute any industrial impairment to inability 
to get along with coworkers or supervisors.  Several of the 
veteran's acquaintances were interviewed.  None indicated 
that the veteran had any neuropsychiatric disability.  Based 
on the foregoing evidence the Board concludes that the 
criteria for a rating in excess of 30 percent for the 
neuropsychiatric aspect of the veteran's low back disorder 
were not met under either the former or the revised rating 
criteria during the period in question, that is, from June 5, 
1990, to May 7, 1996, or more than 40 percent during the 
period from May 7, 1996 to November 17, 1996.

The Board further concludes that, during the same period, the 
criteria for a rating in excess of 30 percent were not met 
under diagnostic codes which pertain to rating the organic 
portion of the disability associated with the veteran's back.  
Under Diagnostic Code 5292, a 40 percent evaluation is 
granted for severe symptoms of lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  The record contains no indication that the 
veteran had any of such symptoms during the period from June 
1990 to November 1996.

However, the record does contain some medical evidence which 
suggests that the veteran had disability from intervertebral 
disc syndrome.  Under Diagnostic Code 5293, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc is rated as 60 percent disabling when there is little 
intermittent relief.  Severe intervertebral disc syndrome is 
rated 40 percent disabling where there are recurring attacks, 
with intermittent relief.  The evidence does not show that 
during the period in question the veteran had symptoms 
associated with intervertebral disc syndrome which would 
warrant assignment of a rating higher than the ratings which 
were in effective during the period from June 1990 to 
November 1996.  Outpatient treatment records show that the 
veteran had occasional exacerbations of low back pain and 
radiating pain to her legs, particular after exercise.  
However, diagnostic studies revealed no pathology to explain 
such symptoms.  Although a March 1996 CT scan revealed 
minimal disc bulging at L3-4 and mild, generalized disc 
bulging at L5l-S1, an EMG showed no radiculopathy or 
polyneuropathy.  The Board finds that during the period from 
June 5, 1990, to November 7, 1996, the veteran did not have 
pronounced or severe symptoms of intervertebral disc 
syndrome.  Rather, she had she had subjective complaints of 
constant back pain, with occasional exacerbations of pain 
associated with exercise, with prolonged intervening period 
of relief from radicular symptoms.  Therefore, the Board 
concludes that the criteria for a rating in excess of 30 
percent utilizing Diagnostic Code 5293 were not met.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In the absence of any of the symptomatology 
indicative of near constant radicular symptoms prior to 
November 7, 1996, the veteran's disability from her lumbar 
spine disorder, as discussed above, did not approximate the 
criteria for the next higher evaluation.

The increased rating of 40 percent effective from May 7, 
1996, was based on the implementation of a new diagnostic 
code on that date.  Under Diagnostic Code 5025, fibromyalgia, 
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy, is rated 40 percent 
disabling.  No higher rating is provided pursuant to 
Diagnostic Code 5025.

IV.  Rating in Excess of 40 Percent after November 7, 1996, 
for Lumbar Myofascial Pain Syndrome

During the February 1997 VA examination, the examiner noted 
that the veteran had continuing complaints of low back pain, 
as well as pain in her right arm and leg.  According to the 
examiner, her symptoms had been poorly responsive to 
treatment modalities and she continued to have pain that was 
very widespread and difficult to localize.  In an earlier 
examination report, the examiner noted a report of a 
myelogram conducted in 1992 which indicated that there was 
minimal disc bulge at L4-5, but no effacement of the thecal 
sac and normal nerve filling.  The examiner concluded that 
the veteran had myofascial lumbar pain and that there was no 
identifiable structure anomaly that could be construed as the 
caused by her in-service injury 1977.

The most recently dated records of VA outpatient treatment 
show that the veteran had more frequent exacerbations of low 
back pain and radiating pain down her right leg.  During an 
orthopedic consultation in March 1997, the veteran complained 
of persistent low back pain and painful ambulation.  On 
examination, there was no muscle spasm in the lumbosacral 
area.  Back movements were limited.  There was no gross 
deformity.  The examiner recommended continued conservative 
treatment.  When examined in July, the veteran reported that 
her back was feeling better, as she avoided lifting heavy 
objects.  However, notes dated in December 1997 show that the 
veteran complained of increased back pain and pain in her 
right foot and hip.  No abnormal clinical findings were 
reported.  The veteran was using a TENS unit.  Notes made in 
April 1998 indicate that the veteran was alternatively using 
a cane to ambulate and a wheel chair for mobilization.  She 
was also using a back brace.  On October 8, 1998, the veteran 
was administered a lumbar epidural steroid block for low back 
pain.  Subsequently, she received lumbar epidural steroid 
injections in November and December 1998, and July 1999.  
That regimen is suggestive of near constant radicular back 
pain with little relief.

As the 40 percent rating assigned pursuant to Diagnostic Code 
5025 is the highest rating provided under that code, the 
Board has considered the veteran's disability from her low 
back disorder in the context of 5293, which provides for a 60 
percent rating for pronounced symptoms of intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and  demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of a diseased disc.

Based on a review of the entire record, the Board finds that 
the veteran's disability from lumbar myofascial pain syndrome 
is currently manifested by complaints of generalized low back 
pain, limitation of motion of the lumbar spine, with frequent 
exacerabations of radiating pain to the right lower 
extremity, and with little intermittent relief.  The Board 
concludes that the criteria for the highest rating under 
Diagnostic Code 5293, that is, 60 percent, have been met.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.

The Court has held that pursuant to 38 C.F.R. § 4.40 (1999) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this regard, the Board notes that the schedular ratings 
under Diagnostic Code 5293 contemplate symptoms of sciatic 
neuropathy with "characteristic pain."  The Board has 
concluded that the criteria for the highest schedular rating 
have been met, as the veteran has near constant back pain 
which limits her back movement.  She has associated 
disturbance of locomotion and interference with her ability 
to stand and walk for prolonged periods of time.  These 
related factors have been considered and are deemed 
adequately compensated by the 60 percent rating.  There is no 
indication that the veteran has other related manifestations 
such as swelling, deformity, atrophy, instability, weakened 
movement due to muscle injury, or loose motion.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Although no higher rating is 
provided under the schedular criteria set out in Diagnostic 
Code 5293, the 60 percent rating to be assigned pursuant to 
this decision contemplates the level of disability manifested 
in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for her low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.

V.  Rating after November 7, 1996, for Mood Disorder 
Secondary to Low Back Pain

As noted above, the Board finds that the veteran's organic 
low back disorder and the associated neuropsychiatric 
disorder were properly determined by the RO prior to May 7, 
1996, to be predominantly a neuropsychiatric disorder.  
Initially, the disability associated with psychosomatic low 
back pain was rated 10 percent disabling pursuant to former 
Diagnostic Code 9505.  Utilizing Diagnostic Code 9435, it was 
been rated 10 percent disab1ing, effective from November 7, 
1996, and 50 percent disabling, effective from January 13, 
1998.

Based on a review of the entire record, the Board concludes 
that the criteria for a rating in excess of 10 percent under 
either the former or revised rating criteria were not met 
during the period from November 7, 1996, to January 13, 1998.  
In this regard, the Board finds noteworthy the findings 
reported by the VA social worker in August 1996 which are 
discussed above.  The diagnosis reported after an August 1996 
VA psychiatric examination was mild dysthymia secondary to 
financial problems and pain.  On a scale used to assess 
overall social and industrial functioning (GAF), the veteran 
was assigned a score indicative of some mild symptoms, such 
as depressed mood, and difficulty with social functioning, 
but generally functioning fairly well, with some meaningful 
interpersonal relationships.  Further, it does not appear 
that she was taking medication or receiving therapy or 
counseling for her neuropsychiatric disorder.  Such findings 
support the conclusion, that the veteran did not have more 
than mild social or industrial impairment from her 
neuropsychiatric disorder.  

VA outpatient treatment notes dated in January 1997 indicate 
that the veteran was seen for symptoms of back pain and 
radiating pain in her right leg.  She was referred to the 
orthopedic clinic for further evaluation.  She was also 
referred to the psychiatry clinic for depression.  However, 
subsequently dated outpatient records do not show psychiatric 
treatment until January 13, 1998.  When evaluated on that 
date, the veteran was described as in severe pain which 
interfered with social relationships.  She was irritable, 
"edgy," and wanted to be left alone.  She reported sleep 
disturbance due to pain.  The examiner noted a diagnosis of 
mood disorder secondary to chronic low back pain.  The 
reported GAF score was 40, indicating major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood.  However, the record contains no evidence 
that the veteran's neuropsychiatric disability after January 
13, 1998, was manifested by symptoms such as suicidal 
ideation, obsessional rituals, illogical or irrelevant 
speech, near continuous panic or depression affecting her 
ability to function independently, impaired impulse control, 
special disorientation, neglect of personal appearance or 
hygiene, difficulty adapting to stress, or inability to 
maintain effective relationships.  A social worker note dated 
in August 1998 indicated that the veteran was living with a 
friend.  She appeared clean and neat.  Her chief complaint 
was of back pain.  A nursing assessment indicated that she 
was independent in most activities of daily living but 
required assistance with some activities due to inability to 
bend due to back pain.  No behavior problems were noted.  A 
nurse noted no impairments from forgetfulness, confusion, or 
dementia.

Based on the foregoing evidence, the Board finds that the 
veteran's neuropsychiatric disability after January 13, 1998, 
was manifested by mood disturbance secondary to pain, but 
without such symptoms as suicidal ideation, obsessional 
rituals, illogical or irrelevant speech, near continuous 
panic or depression affecting her ability to function 
independently, impaired impulse control, special 
disorientation, neglect of personal appearance or hygiene, 
difficulty adapting to stress, or inability to maintain 
effective relationships.  The record contains no evidence 
that the veteran's disability from her neuropsychiatric 
disorder resulted in more than considerable impairment in her 
social or industrial functioning.  Therefore, the Board 
concludes that the criteria for a rating in excess of 50 
percent after January 13, 1998, were not met under either the 
former or the revised regulations.

Finally, the Board concludes that consideration of an 
extraschedular rating for the disability associated with the 
veteran's neuropsychiatric disorder is not warranted, as 
higher schedular ratings are provided and the veteran's 
symptoms do not warrant assignment of such ratings.  The 
evidence does not show frequent treatment or hospitalization 
for the neuropsychiatric disorder, nor other indications that 
the disorder so markedly interferes with employment as to 
render impractical the application of regular schedular 
standards.


ORDER

An increased rating of 60 percent for lumbar myofascial pain 
syndrome is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A rating in excess of 30 percent for psychosomatic back pain 
during the period from June 5, 1990 to May 7, 1996, is 
denied.

A rating in excess of 40 percent for myofascial pain syndrome 
during the period from May 7, 1996, to November 7, 1996, is 
denied,

A rating in excess of 10 percent for mood disorder secondary 
to low back pain during the period from November 7, 1996, to 
January 13, 1998, is denied.

A rating in excess of 50 percent for mood disorder secondary 
to low back pain from and after January 13, 1998, is denied.



		
	
	Member, Board of Veterans' Appeals

 

